                         Case 20-50129           Doc 139       Filed 01/13/21 Entered 01/13/21 16:40:07            Desc Main
                                                                Document     Page 1 of 1




                                                                UNITED STATES BANKRUPTCY COURT
                                                                  WESTERN DISTRICT OF VIRGINIA
                                                                     HARRISONBURG DIVISION

                                  IN RE:

                                  JOHN ALAN ROSS,                                               Chapter 11 Subchapter V
                                                                                                Case No. 20-50129
                                           Debtor(s).


                                                                          BALLOT SUMMARY

                                          John Alan Ross, Debtor herein, submits the following summary of ballots received toward
                                  his Plan of Reorganization:



                                       Class                            Claimant                      Claim Amount             Vote

                                           2            Wells Fargo Secured Claim                      $716,057.82        ACCEPTS


                                           3            William A. Truban, Jr. Secured Claim           $170,000.00        REJECTS


                                           4            General Unsecured Claims –                                         REJECTS
                                                        No ballots received except for William A.                        to the extent
                                                        Truban, Jr.                                                      his claim is a
                                                                                                                         Class 4 claim



                                  Date: January 13, 2021                                 Respectfully submitted,


                                                                                         JOHN ALAN ROSS

                                  By: /s/ Andrew S. Goldstein
                                  MAGEE GOLDSTEIN LASKY & SAYERS, P.C.
                                  Andrew S. Goldstein, Esq. (VSB #28421)
                                  Post Office Box 404
                                  Roanoke, Virginia 24003-0404
                                  Telephone: (540) 343-9800
      P.O. Box 404                Facsimile: (540) 343-9898
Roanoke, Virginia 24003-0404
      540.343.9800                Electronic Mail: agoldstein@mglspc.com
ATTORNEYS AND COUNSELORS AT LAW
                                  Counsel for the Debtor

                                                                                     1
